Citation Nr: 0018713	
Decision Date: 07/17/00    Archive Date: 07/25/00

DOCKET NO.  97-17 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right hip 
disability.

2.  Entitlement to service connection for a left hip 
disability.

3. Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel



REMAND

The veteran served on active duty from June 1968 to January 
1970.  This case came to the Board of Veterans' Appeals 
(Board) from RO decisions in February 1997 and April 1997 
which collectively denied service connection for a right hip 
disability, left hip disability, and back disability.  In a 
December 1998 decision, the Board denied the claims.

The veteran then appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In an October 1999 
joint motion to the Court, the parties (the veteran and the 
VA Secretary) requested that the Board decision be vacated 
and the case remanded for the purpose of affording the 
veteran a hearing before an RO hearing officer.  An October 
1999 Court order granted the joint motion.  The case was 
subsequently returned to the Board, and in May 2000 the 
veteran's representative submitted additional written 
argument.

In view of the foregoing, the Board remands the case to the 
RO for the following action:

1.  The RO should provide the veteran 
with a hearing before an RO hearing 
officer with regard to the appellate 
issues.

2.  On remand, the veteran may submit any 
additional evidence and argument on the 
issues on appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

3.  The RO should then review the claims 
for service connection for a right hip 
disability, left hip disability, and back 
disability.  If the claims are denied, 
the veteran 



and his representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.



		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




